Citation Nr: 1015546	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  05-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to June 
1969.  He served in the Republic of Vietnam from March 1968 
to January 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Albuquerque, New Mexico.

In April 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

This appeal was previously before the Board in August 2006.  
At that time, with respect to the above service connection 
claim, the issue for consideration was whether new and 
material evidence had been presented to reopen the claim.  In 
that determination, the Board found that new and material 
evidence had been submitted and remanded the reopened claim 
for further development.  Thus, the issue is now 
appropriately characterized as set forth on the title page of 
this decision.  Further, as will be discussed below, the 
Board finds that there has been substantial compliance with 
its August 2006 remand directives.

The Board notes that the record contains competent medical 
evidence of a diagnosis of major depressive disorder.  The 
Board acknowledges the recent ruling in Clemons v. Shinseki, 
23 Vet. App. 1 (2009), which clarified how the Board should 
analyze claims for PTSD and other acquired psychiatric 
disorders.  In Clemons, the U.S. Court of Appeals for 
Veterans Claims (Court) indicated that although a Veteran may 
only seek service connection for one specific psychiatric 
disorder, the Veteran's claim "cannot be limited only to 
that diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed."  Id. 
at 5.  In this case, the Board does not find the other 
psychiatric diagnosis to be inextricably intertwined with the 
claim for service connection for PTSD currently on appeal 
before the Board.  Additionally, a claim for service 
connection for an acquired psychiatric disability, other than 
PTSD, has not been developed or adjudicated by the RO.  As 
such, the Board cannot review this service connection claim 
in the first instance.


The issue of entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD, has been 
raised by the record, but has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over this claim, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam, but the 
evidence of record does not demonstrate that he engaged in 
combat with the enemy.

2.  While competent medical evidence of record contains a 
diagnosis of PTSD linked to alleged in-service stressors 
identified by the noncombat Veteran, the record does not 
contain credible supporting evidence that independently 
corroborates the alleged stressors to which a diagnosis of 
PTSD has been linked.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 C.F.R. 
§ 3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, VA issued multiple VCAA notice letters 
to the Veteran, to include correspondence dated in January 
2004, January 2005, and September 2006.  These letters 
informed the Veteran of what evidence was required to 
substantiate his claim for service connection for PTSD and of 
his and VA's respective duties for obtaining evidence.  

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006), which held the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
to include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  A September 2006 letter was sent to 
the Veteran providing such notice.

Unfortunately, none of the above VCAA notice letters provided 
the Veteran with information necessary to establish a claim 
for service connection for PTSD based on an in-service 
personal assault.  See 38 C.F.R. § 3.304(f)(4) (2009).  
Defective content of VCAA notice is not prejudicial to a 
claimant if the error does not affect the essential fairness 
of the adjudication, such as where (1) the claimant 
demonstrates actual knowledge of the content of the required 
notice; (2) a reasonable person could be expected to 
understand from the notice what was needed; or (3) a benefit 
could not have been awarded as a matter of law.  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other 
grounds, Shinseki v. Sanders/Simmons, 129 S.Ct. 1696, 556 
U.S. __ (2009).  The Board finds, however, that there is no 
prejudice in adjudicating the claim because a reasonable 
person would understand from the accumulated notice what was 
needed to establish a claim for service connection based on 
an in-service personal assault.  In the November 2004 
statement of the case, the Veteran was notified of the 
provisions of 38 C.F.R. § 3.304(f)(3) (now, recodified as 
38 C.F.R. § 3.304(f)(4) per 73 Fed. Reg. 64,210 (Oct. 29, 
2008)) and of the examples of behavior changes that might 
indicate a stressor.  Additionally, the Veteran was 
represented by certified veterans' service organizations 
(Military Order of the Purple Heart and then Disabled 
American Veterans) throughout the claims process.  
Accordingly, VA's duty to notify has either has been 
satisfied or any deficiency has caused no prejudice to the 
Veteran.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because complete VCAA notice in this case was not 
accomplished prior to the initial AOJ adjudication that 
denied the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice was harmless 
error.  The content of the notice provided to the Veteran 
over the course of this appeal fully complied with the 
requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess/Hartman.  After complete notice was provided, the 
claim was readjudicated in a supplemental statement of the 
case that was provided to the Veteran (most recently in 
October 2008).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA timing defect may be cured by 
the issuance of fully compliant notification followed by a 
re-adjudication of the claim).  The Veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide this appeal 
would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, service personnel 
records, response from the U.S. Army and Joint Services 
Records Research Center, and reports of post-service VA 
treatment and examination.  Additionally, the claims file 
contains the Veteran's statements in support of his claim, to 
include testimony at the April 2006 Board hearing.  The Board 
has carefully reviewed his statements and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

The Board concludes a VA PTSD examination is not needed in 
this case because, as discussed below, the Veteran does not 
satisfy the combat presumption and there is a lack of 
credible supporting evidence that the claimed in-service 
stressors occurred.  There is no reasonable possibility that 
a medical examination and opinion would aid in substantiating 
the Veteran's claim since it could not provide corroborating 
evidence of a past event.  The only evidence indicating the 
Veteran experienced his alleged in-service stressor events, 
i.e., "suffered an event, injury or disease in service," is 
his own lay statements.  In a claim for service connection 
for PTSD involving a non-combat Veteran, his lay statements 
without credibile supporting evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in similar circumstances, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate a veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms"); see also Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (holding that 3.159(c)(4)(i) is not in conflict with § 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)).  

As noted above, this appeal was remanded in August 2006 for 
further development.  At that time, the Board directed the 
Appeals Management Center (AMC) to do the following:  1) 
contact the Veteran and request that he identify the names, 
addresses and approximate dates of treatment for all health 
care providers, VA or private, who may possess additional 
records pertinent to the claim for service connection for 
PTSD; 2) attempt to obtain additional information from the 
Veteran concerning the specific circumstances of each alleged 
in-service stressor occurring during service, to include the 
dates (to within 60 days), locations, units involved, and the 
names of casualties; 3) prepare a summary of the veteran's 
alleged in-service stressors, to include those specifically 
identified by the Board; 4) send the Veteran's stressor 
information to the JSRRC, which should be asked to provide 
any additional information that might corroborate the 
veteran's alleged stressors; 5) ask JSRRC whether or not the 
Veteran's service in the "Nha Trang Signal Battalion" could 
have resulted in his being stationed in Dong Ba Thin for most 
of his period of service in Vietnam; 6) determine whether the 
evidence establishes that the Veteran participated in combat 
during service, or whether credible supporting evidence that 
any service stressor event(s) claimed by the Veteran actually 
occurred during service has been received; 7) arrange for a 
VA psychiatric examination (if combat has been established, 
and/or if credible supporting evidence is obtained of any 
service stressor event(s)); and 8) readjudicate the claim and 
provide a Supplemental Statement of the Case.  

The Board finds that the first remand directive was 
accomplished by a September 2006 letter from the AMC to the 
Veteran.  The second remand directive was completed by 
several letters to the Veteran, to include ones dated in 
September 2006, December 2006, and May 2008.  The third and 
fourth remand directives were complied with by preparing and 
submitting the Veteran's in-service stressors to the JSRRC in 
February 2007.  While the AMC did not specifically ask JSRRC 
whether or not the Veteran's service in the "Nha Trang 
Signal Battalion" could have resulted in his being stationed 
in Dong Ba Thin for most of his period of service in Vietnam, 
the Board finds that this is inconsequential because the 
response from JSRRC indicates that the Veteran's alleged 
service stressors could not be corroborated without 
additional evidence from the Veteran.  As evidence concerning 
these specific in-service alleged stressors could not be 
found by JSRRC, the more general question of whether the 
Veteran was in Dong Ba Thin becomes a moot point at this 
time.  The sixth and eighth remand directives were 
substantially complied with via the issuance of the October 
2008 supplemental statement of the case.  The Board notes 
that the seventh remand directive (a VA psychiatric 
examination) was contingent upon a finding that the Veteran 
engaged in combat with the enemy and/or credible supporting 
evidence of his alleged in-service stressors - neither of 
these was found.  Additionally, the Veteran's representative 
stated in a December 2008 brief that the AOJ "made a 
concerted effort" to comply with the Board's August 2006 
remand instructions.  Based on the foregoing, the Board finds 
that there has been substantial compliance with its August 
2006 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) 
(noting that a remand is not required under Stegall v. West, 
11 Vet. App. 268 (1998) where the Board's remand instructions 
were substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).  Therefore, the Board will proceed to 
adjudicate this appeal.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
a veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2009).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2009). 

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. §1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then a 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  A veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran is seeking service connection for PTSD.  He 
essentially contends that his PTSD developed as a result of 
several in-service stressors he experienced while serving in 
Vietnam from March 1968 to June 1969.  Specifically, the 
Board notes the Veteran's report that, immediately after 
arriving in Vietnam at the Tan Son Nhut Airbase, the base 
came under mortar and rocket attack for two days, until he 
was shipped out to Dong Ba Thin.  He has also reported that, 
in March 1968, he was treated at a field hospital in Nha 
Trang when it also came under mortar and rocket attack for 
several days.  The Veteran also reported an incident in which 
an individual he has referred to as "Private Knox" shot at 
fellow soldiers after having a mental breakdown, and was 
taken away.  He noted that this incident occurred in November 
1968 at Dong Ba Thin, and that Private Knox was in the 25th 
Infantry.  The Veteran has also identified two individuals 
who were killed or injured during attacks for which he was 
reportedly present.  The first, named Gutierrez of the 25th 
Infantry, was reportedly killed by a rocket while on guard 
duty at Dong Ba Thin in January 1969.  The second, named 
James Miasato, was reportedly burned during an attack at Dong 
Ba Thin in the winter of 1968.  The Board also notes that the 
Veteran indicated in a January 2004 statement that he was the 
target of racial slurs and once got into a fist fight on 
Christmas Eve in Vietnam with a fellow servicemember who 
called him an ethnic slur.  

Regarding any claim for PTSD based on an in-service personal 
assault, the Board finds no credible supporting evidence of 
record to corroborate that the Veteran engaged in a physical 
altercation with another servicemember.  The Veteran's 
service treatment records do not reflect treatment for any 
residual resulting from physical trauma.  A December 16, 1968 
service treatment record shows that the Veteran was treated 
in Vietnam for a sore eye.  This service treatment record is 
silent regarding the etiology of the Veteran's sore eye.  
Even if this service treatment record was the result of 
physical trauma, it is dated over a week prior to Christmas 
Eve, which is when the Veteran alleged this incident 
happened.  Service personnel records do not reflect a change 
in duty station after the alleged physical assault.  The 
record reflects that the Veteran was reprimanded for speeding 
and failing to fulfill an inspection.  These reprimands, 
however, were prior to his verified service in Vietnam.  
Based on the foregoing, the Board finds that there is no 
independent evidence of record to corroborate the Veteran's 
alleged in-service personal assault.

Regarding the Veteran's other alleged in-service stressors, 
his service personnel records establish that the Veteran was 
in the Republic of Vietnam from March 26, 1968 to January 19, 
1969 and his organization and station was the Nha Trang 
Signal Battalion.  While in Vietnam, the Veteran's service 
personnel records indicate a principal duty of power 
generator operator/mechanic.  While the Veteran's service 
personnel records confirm that he served in Vietnam from 
March 1968 to January 1969, a review of the official military 
documentation contained in his claims file is unremarkable 
for evidence suggesting he affirmatively engaged in combat 
activity against enemy forces, as contemplated by VA 
regulations.  His DD Form 214 does not reflect that he 
received any decorations or medals indicative of involvement 
in combat.  The Board further notes that the record, to 
include service treatment records and a DA Form 20, do not 
demonstrate that the Veteran was wounded in combat during his 
service in Vietnam, nor has he alleged receiving any medals 
indicative of this type of service.  Additionally, the 
Veteran's service personnel records do not reflect that he 
was assigned to temporary duty with a combat unit or was 
dispatched to the field during his tour of duty in Vietnam, 
and there is also no indication that the Veteran was detached 
from his primary assignment and sent into the field with 
another unit on temporary duty.  The Veteran's DA Form 20 
indicates that he participated in the Tet Counter Offensive 
and a "7th Campaign (Unnamed)."

The law is clear that uncorroborated allegations of proximity 
to a combat area, without more, are insufficient to establish 
combat service.  VA's Office of General Counsel has defined 
the phrase "engaged in combat with the enemy" to mean that a 
veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  The fact that the 
veteran served in or near a "combat zone" does not 
necessarily mean that he himself engaged in combat against 
the enemy.  Id.  Moreover, a general statement in service 
personnel records that he participated in a particular 
operation or campaign would not, alone, establish that he had 
combat service because the terms "operation" and "campaign" 
encompass combat and non-combat activities.  Id.  Whether or 
not a veteran "engaged in combat with the enemy" must be 
determined through recognized citations or other official 
records.  No single item of evidence is dispositive, and VA 
must assess the credibility, probative value, and relative 
weight of each item.  Id.  The veteran's assertions of combat 
service are not ignored, but are evaluated along with other 
evidence.  Id.  However, again, mere assertion of combat 
service, alone, is insufficient to establish this fact.  
VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 (1993) 
(finding that the mere presence in a combat zone is not 
sufficient to establish combat service).  Consequently, here, 
the evidentiary presumption of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(f) does not apply as the evidence of record as 
a whole does not establish that the Veteran engaged in combat 
with the enemy.  See VAOPGCPREC 12-99.  Therefore, any 
alleged stressors in service must be independently verified, 
i.e., corroborated by objective credible supporting evidence.  

Since filing to reopen his claim in November 2003, a January 
2004 VCAA letter originally asked the Veteran to provided 
information or evidence regarding his stressful in-service 
event(s) and included an enclosure titled "PTSD 
Questionnaire."  Based, in part, on the Veteran's response to 
the January 2004 letter and his April 2006 testimony, the 
Board in August 2006 found that additional development 
regarding the Veteran's claimed in-service stressors was 
warranted and remanded the claim for such.  

After the August 2006 Board remand, the Veteran was sent 
another VCAA notice letter, dated in September 2006.  This 
VCAA notice letter advised the Veteran to provide information 
concerning the specific circumstances of each alleged in-
service stressor, to include the dates (to within 60 days), 
location, units, and the names of casualties (including their 
names, ranks, and units of assignment).  He was advised that 
this information was necessary for the JSRRC to verify his 
stressors.  A December 2006 letter to the Veteran indicates 
that a response to the September 2006 letter was not received 
and requested the Veteran provide specific details regarding 
his alleged in-service stressor(s).  

The Board notes that the record is somewhat unclear as to the 
Veteran's last address.  In an October 2005 statement, the 
Veteran wrote a new address on a VA Form 21-4138 in the 
address box.  In December 2005, the Veteran submitted another 
VA Form 21-4138 and in the address box he wrote the same 
address as in October 2005 except the last digit of the zip 
code was different.  The Board notes that Veteran's address 
on the September 2006 and December 2006 letters corresponds 
to last digit of the zip code noted on the October 2005 VA 
Form 21-4138 and the address on the May 2008 letter 
corresponds to the last digit of the zip code noted on the 
December 2005 VA Form 21-4138.  All of these letters reflect 
that that Veteran's representative was sent a copy of the 
respective letter.  The record does not reflect that any 
letter was returned due to a problem with the Veteran's 
address.  Indeed, the Veteran apparently received notice of 
the April 2006 Board hearing via a February 2006 letter 
because he was present for this hearing.  The Court has ruled 
that there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  In 
this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
The Veteran (or his representative) has not indicated that he 
did not receive any letters from VA.  

After waiting for a response to the September 2006 and 
December 2006 letters, VA attempted to corroborate the 
Veteran's stressor allegations with JSRRC regarding the 
rocket/mortar attack on the Tan Son Nhut Air Base and Nha 
Trang field hospital immediately after arriving in Vietnam, 
the situation where a Private Knox (with the 25th Infantry) 
shot at fellow soldiers in approximately November 1968, and 
the death of two named soldiers killed at Dong Ba Thin due to 
rocket attack and being burned in approximately December 1968 
to January 1969.  A February 2007 letter to the Veteran 
informed him that a request was made to the JSRRC.  

In November 2007, the JSRRC responded and reported that a 
search of available combat unit records did not show any 
documentation of an attack on Tan Son Nhut Airbase on March 
31, 1968.  JSRRC indicated it reviewed a Chronology of Viet 
Cong and North Vietnam Army Attacks on U.S. Air Force 
Operating Bases and found an attack at Tan Son Nhut on March 
21, 1968 and again on May 6, 1968.  Additionally, JSSRC 
stated that Army records reflect attacks on Tan Son Nhut on 
March 21, 1968 and again on April 29, 1968.  The response 
from JSRRC reflects that it was not able to document that the 
individuals named by the Veteran as members of the 25th 
Infantry Division were killed during the noted period.  JSRRC 
indicated that the Veteran should provide the complete names 
of the casualties and their complete unit of assignment for 
JSRRC to be of further assistance.  JSRRC also responded that 
it was not able to document the incident concerning Private 
Knox.  In this regard, JSRRC stated that if the personnel 
shot at were injured, the Veteran needs to provide the 
complete names and units of assignment for the casualties.  

In light of this, the AMC sent a letter to the Veteran in May 
2008 relating JSRRC's response to the Veteran regarding each 
of the submitted alleged in-service stressors.  The May 2008 
letter indicates that the Veteran should provide the 
additional information requested by JSRRC (as noted in the 
previous paragraph).  The record does not reflect that the 
Veteran responded to this letter.

The Veteran's stressor allegations indicate enemy 
(mortar/artillery) attacks on his unit.  The Board notes that 
in Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
reversed the Board's denial of a claim for service connection 
for PTSD on the basis of an unconfirmed in-service stressor, 
where the claimant in that case had submitted evidence that 
his unit was subjected to rocket attacks.  The Court pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  As described above, JSRRC's research 
found attacks on Tan Son Nhut on March 21st, April 29th, and 
May 6th of 1968.  Regarding the March 21, 1968 attack, the 
Veteran's service personnel records do not indicate that the 
Veteran was stationed in the Republic of Vietnam until March 
26, 1968 at the earliest.  Regarding the April 29th and May 
6th attacks, the evidence of record does not support or 
corroborate that the Veteran was at Tan Son Nhut during 
either of those attacks.  See Service Personnel Records 
(indicating that the Veteran was stationed with the Nha Trang 
Signal Battalion).  The Veteran was informed of such in the 
May 2008 letter and asked to provide additional information, 
but the record reflects that no response has been received 
from the Veteran.  

The record reflects that the Veteran has been asked multiple 
times over the course of this appeal to submit information 
regarding his claimed stressors.  See VCAA notice letters, 
dated in January 2004, September 2006, December 2006, and May 
2008.  Based on the information provided by the Veteran, VA 
attempted to find objective supporting evidence regarding his 
claimed in-service stressors.  The response by JSRRC 
indicates that the Veteran's alleged in-service stressors 
were either not supported by credible supporting evidence or 
more information was needed to conduct an additional search.  
The record, as it stands, reflects claimed in-service 
stressors that are not corroborated by independent evidence 
of record.  Without the combat presumption, there is 
insufficient evidence to support this claim.  See Dizoglio, 9 
Vet. App. at 166.  Therefore, the Board concludes that there 
is no independent evidence to corroborate the Veteran's 
statements as to the occurrence of his claimed in-service 
stressors.

The Board acknowledges the December 1994 letter from J.C., 
M.D. that indicates the Veteran suffers from PTSD as a result 
of extensive combat trauma while in Vietnam.  The Board also 
acknowledges a 1987 VA discharge summary that indicates a 
diagnosis of PTSD, "RVN."  See also October 2003 report from 
the Vet Center (indicating an Axis I diagnosis of PTSD with a 
discussion of in-service trauma concerning the incident with 
Private Knox in Vietnam).  Despite the above evidence 
relating, in essence, the Veteran's PTSD to service, the 
Board finds that these diagnoses cannot be relied upon 
because they were based on stressors that were not supported 
by credible evidence of record.  The Board reiterates that 
the Veteran's diagnoses of PTSD of record were based on an 
unconfirmed history as reported by him, which the Board is 
not bound to blindly accept.  See Swann v. Brown, 5 Vet. App. 
229, 232-33 (1993) (noting that where a veteran's alleged 
stressors are uncorroborated, the Board is not required to 
accept a recent diagnosis of PTSD as being the result of a 
veteran's service).  The question of whether he was exposed 
to a stressor in service is a factual determination, and VA 
adjudicators are not bound to accept uncorroborated accounts 
of stressors or medical opinions based upon such accounts.  
Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  As such, the Board does not accept 
the statements offered in the December 1994 letter from J.C., 
M.D. or any other PTSD diagnosis of record based on 
uncorroborated reports and finds such evidence to hold no 
probative value.  In sum, whether the evidence establishes 
the occurrence of stressors is a question of fact for VA 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question for medical professionals.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997).

In conclusion, the Board finds that the competent evidence of 
record fails to establish that the Veteran has PTSD that is 
related to his active military service.  In the absence of a 
corroborated in-service stressor, the Board finds there is no 
basis for granting service connection for PTSD.  As such, the 
weight of the negative evidence of record is of greater 
probative value than the weight of the evidence in support of 
the Veteran's claim.  The Board has considered the doctrine 
of giving the benefit of the doubt to the Veteran, under 38 
U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2009), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


